No. 81-465
                 IN THE SUPREME COURT OF THE STATE OF MONTANA
                                         1982



MONTANA DEPARTMENT OF NATURAL
RESOURCES AND CONSERVATION,
                         Plaintiff and Appellant,


CLARK FORK LOGGING COMPANY, INC.,
et al.,
                         Defendants and Respondents.




Appeal from:      District Court of the Fourth Judicial District,
                  In and for the County of Sanders, The Honorable
                  Jack L. Green, Judge presiding.

Counsel of Record:
      For Appellant:
                  Gary L. Spaeth, Helena, Montana (Dept. of
                  Natural Resources)

      For Respondents:
                  Worden, Thane, Haines, Missoula, Montana
                  Garlington, Lohn & Robinson, Missoula, Montana


                                --   -




                                 Submitted on Briefs:    April 8, 1982
                                                ~ecided: June 24, 1982


          JUN 2 4 1982
Filed :
Mr. Justice Frank B. Morrison, Jr., delivered the Opinion of
the Court.

     The Department of Natural Resources and Conservation
(DNRC) appeals the March 19, 1980, summary judgment order
dismissing Count I of its complaint against defendants,
Clark Fork Logging Company (Clark Fork) and William Cuddy.
We affirm.

     Clark Fork entered into a timber sale contract with
the United States Forest Service to log an area in Sanders
County near Indian Creek.    Clark Fork then contracted with
Cuddy to log the area.    Cuddy subsequently entered into an
agreement with Stanton Diehl to provide equipment and operators

to perform the logging.

     On August 5, 1975, Dale Hotchkiss, an operator provided
by Diehl, was starting a chainsaw, also provided by Diehl,
when it backfired and ignited a fire.    DNRC, performing
under a contract with the United States Forest Service,
suppressed and extinguished the fire at a cost of $126,721.80.
     On July 21, 1977, DNRC filed a complaint against Clark
Fork, Cuddy and Diehl, seeking to recover the cost of extinguish-
ing the fire.   DNRC subsequently dismissed defendant Diehl.
Count I of the complaint sought recovery under absolute

liability pursuant to DNRC's interpretation of section 50-
63-103, MCA; Count I1 sought recovery under the common law

negligence theory.
     Defendant's initial motion for summary judgment on both
counts was denied.   However, after extensive briefing, the
second motion for summary judgment on Count I was granted.
Summary judgment on Count I1 was again denied and a trial
ensued.   The jury found no negligence on the part of defendants

and returned a verdict against DNRC.    No appeal is taken of
that determination.
     The sole issue presented to us for review is whether
the District Court Judge properly granted respondents'
motion for summary judgment on the absolute liability portion
of DNRC's complaint.   We find that he did.
     Count I is predicated on section 50-63-103, MCA:
          "Liability of offender for damages and costs.
          Any person who shall upon any land within this
          state, whether on his own or on another's land,
          - - leave -- that shall spread and
          set or       any fire
          damage or destroy property of any kind not his
          own shall be liable for all damages caused there-
          by, and any owner of property damaged or destroy-
          ed by such fire may maintain a civil suit for
          the purpose of recovering such damages. Any
          person who shall upon any land within this
          state, whether on his own or on another's land,
          set or leave any fire which threatens to spread
          --
          and damage or destroy property shall be liable
          for all costs and expenses incurred by the state
          of Montana, by any forestry association, or by
          any person extinguishing or preventing the
          spread of such fire." (Emphasis added.)
    When ascertaining the meaning of a statute, we look to
the purpose of the statute, not just to isolated words.     In
re Senate Bill No. 23 v. Lamoreaux (1975), 168 Mont. 102,
540 P.2d 975.   Consideration of the title of the Act through
which the statute was introduced is a necessary first step
in the search for the purpose and meaning of the statute.
In re Senate Bill No. 23 v. Lamoreaux, supra.
     Section 50-63-103, MCA, was introduced in 1919 through
an Act entitled:
          "An Act Providing a Closed Season for the Burn-
          ing of Forest Material Without a Permit, Provid-
          ing Penalties for Setting Fires Contrary to the
          Provisions of this Act, and Making it the Duty
          of the County Attorney to Prosecute Offenders,
          and Providing a Penalty for Failure to Prosecute."
          Ch. 170, L. 1919.
     It is clear from the title of the Act that its purpose is to
control the burning of forest material through the issuance
of permits.   Thus, "setting a fire" in the context of this
Act and statute refers to an intentional setting of a fire.
     At times when the legislature has wished to denote the
accidental igniting of a fire, they have used the term
"start a fire."   See, for example section 76-13-124, MCA:
          "Throwing lighted materials. A person who
          throws or places any lighted cigarette,
          cigar, ashes, or other flaming or glowing
          substance that may start - -
                                   a fire in or near
          any forest material is guilty of a misde-
          meanor." (Emphasis added.)
    As they are used in section 50-63-103, MCA, the words
"set or leave a fire" refer to the deliberate act of burning
excess forest material.     The statute does not apply to the
instant situation.   The fire was not deliberately ignited.
Rather, it accidently started when a spark from the chain
saw ignited a slash pile.    Under these facts summary judgment
on Count I was proper.
    Affirmed.